The only essential difference between this case and theWilson case, decided herewith, is that the employee who was killed was in the service of a corporation owning and operating a loft building. The business of owning and operating a loft building is not one of the hazardous employments embraced within the terms of the Workmen's Compensation Law, and the order of the Appellate Division should be reversed, with costs, and the claim dismissed in this case for the reasons stated in Matter ofWilson v. Dorflinger  Sons (218 N.Y. 84.)
WILLARD BARTLETT, Ch. J., HISCOCK, COLLIN, CUDDEBACK, HOGAN, SEABURY and POUND, JJ., concur.
Order reversed, etc.